 

AGREEMENT OF TRANSFER AND ASSIGNMENT

 

 



 



This Agreement of Absolute Transfer and Assignment (the “Agreement”) is
effective December 21, 2018.



 

BETWEEN: 2478659 Ontario Ltd., (the “Transferor”), a company organized and
existing under the laws of the Province of Ontario, with its head office located
at:       119 Westcreek Dr.   Suite 3   Vaughan, Ontario   L4L 9N6     AND: Novo
Integrated Sciences Inc. (the “Transferee”), a company organized and existing
under the laws of the State of Nevada, with its head office located at:      
11120 NE 2nd Street, Suite 200   Bellevue, Washington 98004 USA

 

WHEREAS by an agreement of assignment and transfer dated as of January 8, 2019
(the “Assignment Agreement”) the Transferor agreed to sell and assign all of its
rights held with respects to the Joint Venture Agreement with Reference number
ML-ON/GR-002 (“JV”) to the Transferee;

 

WHEREAS pursuant to the Assignment Agreement, the Transferor agreed to sell,
assign and transfer to the Transferee all rights, contracts, contacts and any
and all other assets related in any way to the JV;

 

WHEREAS the Transferee agrees to perform all the duties and responsibilities
identified within the JV;

 

NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING AND OF THE MUTUAL COVENANTS
AND AGREEMENTS HEREIN CONTAINED, THE PARTIES HEREBY AGREE AS FOLLOWS:

 

For good and valuable consideration, the receipt of which is hereby acknowledged
by the Transferor, the Transferor does hereby absolutely transfer, assign and
make over unto the Transferee, hereto present and accepting the same, all of the
Transferor’s right, title and interest in the JV. The Transferor further assigns
and transfers unto the Transferee all deeds, documents, writings, papers, books
of account and other books relating to or being records of the JV (the whole
referred to in this agreement as the “Documents”).

 

The present absolute transfer and assignment is made subject to the following
terms, clauses and conditions, all of which are essential to this agreement:

 

1. ADDITIONAL ASSIGNMENT       The present assignment is given in addition to
and not in substitution for any similar assignment heretofore given to and still
held by the Transferee and in particular any and all assignments made or
contemplated by any precedent Agreement if such Agreement is present or was
contemplated both verbal or written.

 

 

 

 

2. RIGHTS OF ASSIGNMENT       The Transferee shall, as the absolute assignee of
the rights, be absolutely responsible for all and any liabilities associated to
the JV and in so far as is clearly identified by the Documents. The Transferor
fully indemnifies the Transferee for any claims and or liabilities not
identified for a period of ten years. The Transferee is solely entitled to the
financial benefit derived from the direct or indirect assignment of the JV.    
3. LIST OF DOCUMENTS       For the purposes of this agreement, the Transferor
undertakes and agrees to furnish and deliver to the Transferee, together with
the present absolute assignment, a list of all documents, correspondence,
contact lists and studies of any kind related to the JV or the JV development
from concept to present.     4. REPRESENTATIONS AND WARRANTIES OF THE TRANSFEROR
      The Transferor represents, warrants, covenants and declares that:

 

    a. It has good and marketable title to the JV (herein attached as schedule
A); and           b. No other commitments or contemplated assignments have been
made to any other party.

 

5. FURTHER DOCUMENTS       The Transferor covenants and agrees that it will from
time to time and as requested by the Transferee, make and execute such further
documents as may, in the opinion of the Transferee, be necessary or desirable
with respect to the JV or as may be required to give effect to this agreement or
the exercise of the powers conferred upon the Transferee by this agreement.
Should the Transferor neglect or refuse to execute such further documents, the
Transferee or any officer of the Transferee (being hereby appointed the attorney
of the Transferor) may, as its true and lawful attorney make and execute all
such documents, with the right to use the name of the Transferor whenever and
wherever the Transferee may deem such use to be necessary or expedient with
respect to the realization of the JV.     6. CONSIDERATION       As a result of
this Agreement of Transfer and Assignment the Transferor will receive TWELVE
(12) MILLION COMMON RESTRICTED SHARES in the Transferee. The shares will be
subject to a lock-up arrangement in addition to the usual Rule 144 limitations
on sale. The issuance of shares will be full and final payment for the transfer
of rights contemplated within this assignment. The shares will be issued upon
the expiration of a twenty-day due diligence period or waiving of such period by
the Transferee any time prior to the expiration date of January 28, 2019.     7.
BINDING EFFECT       This agreement, and the rights and obligations of the
parties under this agreement, shall ensure to and be binding upon the parties
and their respective heirs, assignees and representatives.     8. DUE DILIGENCE
      The Transferee shall be granted a twenty-day due diligence period in which
the Transferor will allow direct contact to the JV parties as well as any
documents related to the JV. The Transferee may terminate the Assignment at its
sole and unfettered discretion by providing notice of termination in writing to
the Transferor. The Transferee may waive the due diligence period prior to the
expiration date, which date is twenty days from the date of execution of this
Agreement.

 

 

 

 

IN WITNESS WHEREOF, each party to this agreement has caused it to be executed at
Vaughan, Ontario on the date indicated above.

 

TRANSFEROR   TRANSFEREE       /s/ Robert Marchioni   /s/ Robert Mattacchione
Authorized Signature   Authorized Signature       Robert Marchioni, President  
Robert Mattacchione, CEO Print Name and Title   Print Name and Title

 

 

 

 

SCHEDULE A

 



JOINT VENTURE AGREEMENT

Reference Number: ML-ON/GR-002

 

Between

 

2478659 ONTARIO LTD.

(“247”)

 

And

 

KAINAI COOPERATIVE

(“KA”)

 

FOR THE DEVELOPMENT,

MANAGEMENT AND

OPERATION OF A GREENHOUSE, HEMP FARMING AND
RESERVE

INFRASTRUCTURE PROJECTS

 

 

 

 

This Joint Venture agreement is entered into between 2478659 Ontario Ltd., an
Ontario company with offices located at 119 Westcreek Drive, Suite 3, Vaughan,
Ontario, Canada (herein referred to as “247”) and Kainai Cooperative, a
cooperative organized under the laws of Alberta, Canada with offices in
Cardston, Alberta, Canada (herein referred to as “KA”) for the purpose of
developing, managing and arranging for financing of greenhouse and farming
projects involving Hemp and Cannabis cash crops on Kainai related lands, in
addition to the primary agricultural objective the Joint Venture will develop
additional infrastructure projects creating jobs a food supply to local
communities.

 

Whereas, 247 is willing to provide development, management, construction and
financing of greenhouses and open field farming for health-related cash crops
and future indoor fish, shrimp and poultry production facilities and

 

Whereas, 247 through its wholly-owned subsidiaries, is a provider of healthcare
services, products and healthtech and

 

Whereas 247 has strategic relationships in the development and management of
greenhouses and other agricultural and energy projects, and

 

Whereas, 247 will contribute subject matter expertise, management, financial
resources, strategic partnerships and international procurement expertise in
conjunction with local companies to train local populations in the management
and operation of greenhouse, outdoor and indoor cash crop farming, and

 

Whereas, 247 is committed to sustainable sciences development and the
integration of green technologies into project engineering, design and
construction, and

 

Whereas, 247 is committed to undertake optional progressive resource projects
in:

 

  ● Dry Land Farming up to 150,000 acres   ● Irrigation development up to 25,000
acres   ● Processing plant   ● Warehousing   ● Agricultural development 100,000
plus acres   ● Solar Energy development   ● Wind Energy development

 

Whereas, KA has a minimum of ten (10) acres of suitable land for initial
development and the means to obtain the necessary approvals and authorization to
build and operate initial development objectives along with the necessary water,
waste and power supply required for initial development, and

 

Whereas, KA is willing to grant the rights to 247 for the construction of the
necessary infrastructure improvements required to house 247 operational
management on location, and

 

Whereas, KA wishes to develop greenhouse facilities and requires financing,
design, engineering, construction and operational expertise, and

 

 

 

 

Whereas, KA will be working with present Land Occupant Members of the
Cooperative to ensure the development of available land for the purposes of the
primary projects in this Agreement,

 

Therefore, the Joint Venture Partners (247 and KA) agree to sign this agreement
for the construction, operation and management of greenhouse and outdoor farming
operations focusing on hemp and cannabis production (hereinafter referred to as
the “Primary Contract”) under the following terms set out in this Joint Venture
Agreement for the noted project (herein, referred to as the “Primary Project”).

 

This Agreement is in affect as of January 7th, 2019 and continues until
terminated in accordance with the terms of this agreement or for the duration of
this agreement as identified herein.

 

ARTICLE 1-ENTERPRISE NAME

 

1.1 The ON-KA Corporation will be registered and incorporated in Canada under
the name of ON-KA Corporation (herein referred to as the “Company”) and the
Company shall have all the liabilities of the project in relation to finance and
operation with KA having no liability or financial responsibility in relation to
the project.

 

ARTICLE 2- RELATIONSHIP OF PARTIES

 

2.1 The parties will work in a joint venture relationship with 247 providing the
finance, development and operation of the project including sales and KA
providing the land and approvals for the development of the Primary Project and
other agriculture and progressive resource projects.

 

ARTICLE 3- OFFICE LOCATION

 

3.1 The Company shall have an office in the 247 head office location as well as
an office on the Primary Project location and if necessary, offices in
international jurisdictions for the purpose of sales and promotion.

 

 

 

 

ARTICLE 4- START UP CAPITAL AND CONTRIBUTIONS

 

4.1 Each of the partners shall contribute to the start-up as follows:     4.1.1
247

 

  ● Provide land survey, engineering study and architectural plans   ● Complete
and finalize a Business Plan, farm engineering and layout plans, a detailed
procurement project binder and an implementation and roll-out plan   ● Make
arrangements for construction of the greenhouses   ● Direct project finance
model and selection of EPC and Management service providers   ● Retain
greenhouse operational team   ● Arrange for product purchase contracts

 

4.1.2 KA

 

  ● Will provide the land survey and approvals for greenhouse   ● Arrange for
all required titled land for greenhouses and outdoor agriculture platforms   ●
Arrange for all building permits, environmental approvals and KA internal
approvals including confirmation of tax-free Company status for the duration of
the agreement

 

ARTICLE 5- KA AND 247 COMMITMENTS, GREENHOUSE CONSTRUCTION SCHEDULE

 

5.1 Upon execution of the agreement, KA will provide necessary documentation
(allocated land) required for the completion of the construction and management
package.     5.2 Sample funding schedule:

 

  ● Day 01- KA provides land details and construction permits   ● Day 20- 247
establishes JV company – the Company   ● Day SV + 31 - KA and 247 execute this
or similar contract confirming the project and use of land for Primary Project
in order to “trigger” the financing for 247 funding officers   ● Day SV + 32 –
247 starts development process   ● Day SV + 122 – 247 starts construction
process   ● Day SV + 140 – local community workforce training commences

 

5.3 Harvesting schedule occurs as dictated by determined cash crop selection.
Accompanying cash flow projections will be completed upon binding buyer contract
receipt.

 

 

 

 

ARTICLE 6- PRINCIPLE AND LINE OF CREDIT RETURNS

 

6.1 Priority is given to all debt service requirements with principle pay-back
schedule adherence based on cash flow actual conditions. Distribution to
partners as per agreement on a “last to issue” basis.

 

ARTICLE 7- TERM OF AGREEMENT

 

7.1 The initial term of this Agreement shall, unless sooner terminated, expire
in Fifty (50) years from the date of execution of the Agreement. 247 and KA may
renew the agreement within Five (5) years of the expiry of the initial term upon
mutual agreement.     7.2 247 shall be responsible for the total management of
the projects.     7.3 Both parties may enter into buyout negotiations on terms
agreeable to both parties.

 

ARTICLE 8- OBLIGATIONS OF 247

 

8.1 To maintain all financial records of the Company and provide quarterly and
annual reporting to all Company stakeholders. All records are kept under GAAP
compliance standards.     8.2 Assign and direct operational staff from onset to
agreement termination.     8.3 To remunerate KA on the basis of a twenty percent
of net Company income basis on an annual basis commencing 12 months after the
first full 12-month revenue period.     8.4 All books and records can be
reviewed by KA upon seventy hours written notice. Any review or inspection must
be done in the head office of 247.

 

 

 

 

ARTICLE 9- OBLIGATIONS OF KA

 

9.1 To assist the Company in any way deemed necessary by the Company in the
marketing and sales of all cash crop associated to the Projects both
domestically and internationally.     9.2 To maintain positive relations with
agencies (government and environmental) ensuring continuing land use and
development.     9.3 To promote and maintain positive public relations
activities ensuring positive Company public opinion.     9.4 To provide
“historical family traditional land occupant holdings” held in an escrow
structure with the Cooperative Law Firm protecting 247 investments.     9.5 To
provide a minimum of ten (10) acres for the first phase of the Primary Project.

 

ARTICLE 10- MANAGEMENT PERSONNEL

 

10.1 All staffing, including but not limited to, management, specialized or
general labor requirements will be the sole responsibility of 247.

 

ARTICLE 11- DIVIDEND DISTRIBUTIONS

 

11.1 The JV will distribute to 247 and KA all net proceeds after debt and
principle servicing and repayment allocation, as well as operating capital
allotment on a ratio equal to 80% 247 and 20% KA.     11.2 The distribution will
be based on 247 audited review and will be made within three months of annual
considerations.

 

ARTICLE 12- CURRENCY

 

12.1 Except where otherwise expressly provided, all amounts of monies referenced
are in Canadian dollars.

 

 

 

 

ARTICLE 13- BANKING AND ACCOUNTING

 

13.1 The Company will have a segregated bank account for general operating
expenses and a segregated investment account for passive short-term secured
investments.

 

ARTICLE 14- FINANCIAL STATEMENTS

 

14.1 The Company will prepare quarterly statements for partner review, released
on the 15th day of each subsequent quarter.     14.2 The Company’s audited
annual filing will be prepared in accordance to 247 requirements for the
purposes of consolidation on a GAAP basis.

 

ARTICLE 15- TAXES

 

15.1 The Company will ensure timely remittance of all tax liabilities and ensure
specific adherence to any specific Cooperative tax considerations. KA will
ensure maximum tax reduction and where possible elimination of any tax
consideration.

 

ARTICLE 16- PRESERVATION OF RECORDS

 

16.1 All company records will be kept for a minimum of five years unless
otherwise required by federal or provincial law.

 

ARTICLE 17- ASSIGNMENT BY 247

 

17.1 During the term of this agreement 247 shall have the right to assign,
transfer or sell all or part of its interest in the agreement upon the terms and
conditions herein, subject only to prior written notice to KA.

 

 

 

 

ARTICLE 18- ASSIGNMENT BY KA

 

18.1 During the term of this agreement KA shall have the right, upon written
approval of 247, to assign, transfer or sell all or part of their interest in
this agreement.

 

ARTICLE 19- BEST EFFORTS

 

19.1 247 and KA covenant and agree to make their best efforts to fully develop
the Primary Projects as well as all Projects associated to this agreement as per
this agreement at all times faithfully, honestly and diligently perform or cause
to be performed their obligations hereunder and to continuously exert best
efforts to promote and enhance the business and in that regards they hereby
covenant and agree, so long as this Agreement shall remain in effect, to operate
the business, as to preserve, maintain and enhance the reputation of 247 and KA
through the Company.

 

ARTICLE 20- INDEMNIFICATION

 

20.1 The parties agree to mutually defend, indemnify and save one another
harmless from and against any claims, demands, actions, losses, damages, costs,
charges, liabilities and any expenses, including legal fees of whatever kind
arising out of or in connection with each parties’ activities conducted pursuant
to this Agreement.

 

ARTICLE 21- CONFORMITY WITH LAWS

 

21.1 In this Agreement, the singular includes the plural and the masculine
includes the feminine and neuter and vice versa unless the context otherwise
requires.     21.2 If any provision or part of any provision in this Agreement
is void for any reason or found to be unenforceable, it may be severed without
affecting the validity and enforceability of the balance of the Agreement.    
21.3 This Agreement binds and benefits the parties and their respective heirs,
executors, administrators, personal representatives, successors and assigns.    
21.4 This Agreement contains the sole and entire agreement between the parties
and supersedes any and all other agreements, both verbal and written, between
them.     21.5 The parties agree that neither of them has made any
representations with respect to the subject matter of this Agreement, or any
representations inducing the execution and delivery hereof, except such
representations as are specifically set forth herein.

 

 

 

 

ARTICLE 22- CONFIDENTIALITY

 

22.1 The parties shall keep confidential all business terms and conditions of
this Agreement and neither shall release such information to any other party
without the express written consent of the other, in the case of 247, it is
understood that 247 will be filing this Agreement with the Security Exchange
Commission of the United States of America in a matter compliant to publicly
listed company rules.

 

ARTICLE 23- ENTIRE AGREEMENT

 

23.1 No waiver or modification of this Agreement or of any covenant, condition
or limitation herein contained shall be valid unless in writing and duly
executed by the party to be charged therewith.     23.2 Furthermore, no evidence
of any waiver or modification shall be offered or received in evidence in any
proceeding, arbitration, or litigation between the parties arising out of or
affecting this agreement, or the rights or obligations of any party hereunder,
unless such waiver or modification is in writing, duly executed as aforesaid.  
  23.3 the provisions of this paragraph may not be waived as set forth herein.

 

 

 

 

ARTICLE 24- AFFIRMATION AND EXECUTION

 

Kainai Cooperative   2478659 Ontario Ltd.           Signature  /s/ Chris Shade  
Signature  /s/ Robert Marchioni Name  Chris Shade   Name  Robert Marchioni Title
 Chairman   Title  President           Signed and Delivered on January 7, 2018,
in the presence of:           Witness     Witness   Signature  /s/ Eugene Fox  
Signature  /s/ Gabriel Petricca Name  Eugene Fox   Name  Gabriel Petricca

 

 

 

 

